Citation Nr: 1416800	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for breathing problems.

2.  Entitlement to service connection for skin discoloration.

3.  Entitlement to an initial rating in excess of 50 percent for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to December 1981, and from May 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for sleep apnea and assigned a 50 percent rating as of the November 27, 2006 date of claim, and denied service connection for breathing problems and skin discoloration.

The Veteran originally requested a Travel Board hearing in his June 2009 substantive appeal; however, in a July 2009 statement, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.

In May 2011, the Board remanded this case for additional development.  The issues of entitlement to service connection for bilateral hearing loss and tinnitus were remanded in May 2011 along with the claims currently on appeal.  Following development conducted pursuant to the Board's May 2011 remand, the RO granted service connection for bilateral hearing loss and tinnitus in a July 2012 rating decision.  As such is a complete grant of those benefits sought on appeal, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issues of (1) entitlement to service connection for breathing problems and 
(2) entitlement to service connection for skin discoloration are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sleep apnea is not characterized by chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; a required tracheostomy.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.97, Diagnostic Code 6847 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the duty to notify, the issue of entitlement to an initial disability rating in excess of 50 percent for sleep apnea arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA and private treatment records, and lay statements have been obtained.

Additionally, the medical examination of the Veteran's sleep apnea is adequate.  In the June 2012 report, the VA examiner used her expertise to draw conclusions from the totality of the evidence.  Her report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  Although the Veteran, through his representative's January 2014 statement, disputes the June 2012 VA examiner's finding that his sleep apnea symptoms do not affect his employment, the bases for his dispute are unfounded and unsubstantiated assertions that the VA examiner was attempting to prejudice the Veteran's claim or that she was "operating out of her area of knowledge."  The Board finds no evidence of prejudice, and further finds that the examiner was qualified by her education and training as a registered nurse to provide the medical opinion.  As such, the Board finds that the June 2012 VA examination report is adequate as to the Veteran's sleep apnea.

The claim was remanded by the Board for additional development in May 2011.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has obtained outstanding evidence and an adequate medical opinion.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Sleep Apnea

The Veteran contends in his June 2008 notice of disagreement that his sleep apnea had gotten worse, and that a VA clinician had increased his air pressure.  In a March 2011 statement, the Veteran's representative asserted that the Veteran reported using a continuous positive airway pressure (CPAP) machine every night, but still having constant wheezing and shortness of breath, and gasping for breath; the representative also noted that the Veteran reported to the emergency room several times for shortness of breath, and requested extraschedular consideration.  In a January 2014 statement, the representative asserted that the Veteran experiences persistent daytime hypersomnolence.

The RO has evaluated the Veteran's sleep apnea disability at 50 percent under 38 C.F.R. § 4.97, Diagnostic Code 6847, as of November 27, 2006-the date of the Veteran's claim for service connection.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that an initial disability evaluation in excess of 50 percent for the Veteran's sleep apnea disability is not warranted under 38 C.F.R. § 4.97, Diagnostic Code 6847.  The next highest schedular rating after 50 percent under Diagnostic Code 6847 is 100 percent, for which the criteria are chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.  The June 2012 VA examiner found that the Veteran does not have evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or a required tracheostomy.  No competent evidence to the contrary is of record.  As such, a schedular rating in excess of 50 percent for sleep apnea is not warranted.

Extraschedular and Total Disability Rating based on Individual Unemployability (TDIU)

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's sleep apnea.  Specifically, Diagnostic Code 6847 expressly contemplates requiring the "use of breathing assistance."  The symptoms for which the Veteran has requested an extraschedular rating-wheezing, shortness of breath, and gasping for breath-are all breathing problems which require assistance, and, as such, are contemplated by the rating criteria.  Likewise, the Veteran's hypersomnolence is also expressly contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's sleep apnea, and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's sleep apnea, this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The June 2012 VA examiner's finding that the Veteran's sleep apnea has no impact on his ability to work contravenes a finding of marked interference with employment, and there is no evidence of frequent periods of hospitalization due to sleep apnea.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted.

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The June 2012 VA examiner found that the Veteran's sleep apnea has no impact on his ability to work.  Thus, TDIU is not warranted by the record.


ORDER

An initial rating in excess of 50 percent for sleep apnea is denied.




REMAND

Regrettably, the Board must remand the Veteran's claims of entitlement to service connection for breathing problems and skin discoloration in order to secure compliance with the May 2011 remand directives.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The May 2011 remand requires that if the Veteran's breathing problems and skin discoloration are attributable to known clinical diagnoses, the VA examiner must state whether it is at least as likely as not that those diagnosed conditions are related to or had their onset in service.

In a June 2012 report, the VA examiner found that the Veteran's claimed breathing problems were attributable to chronic obstructive pulmonary disease (COPD), and that his claimed skin discoloration (which was extant during the pendency of the claim, but had since resolved) was lichen simplex chronicus (LSC) and dermatofibroma.  The examiner also attributed the Veteran's COPD to his more than 30 year history of smoking, starting at age 13; found no objective evidence of any complaints or treatment for a skin disorder in service; and found that his COPD and skin disorders were not related to a specific exposure event during his service in Southwest Asia.

However, the examiner did not state whether it is at least as likely as not that those diagnosed conditions-COPD, LSC, and dermatofibroma-are related to or had their onset in service.  This is significant because not all of the Veteran's service was in Southwest Asia.  Moreover, as the Veteran's representative rightly noted in a January 2014 informal hearing presentation, the examiner did not provide a rationale for why the Veteran's smoking is the most likely etiology of his COPD.  Finally, a remand is warranted to consider the Veteran's representative's January 2014 theory that the Veteran's skin disorder is leishmaniasis resulting from flea bites in service.  A VA clinician should address these issues on remand.




Accordingly, the case is REMANDED for the following action:

1.  After physically or electronically associating any pertinent, outstanding records, schedule the Veteran for a new VA examination (or examinations) for his breathing problems and skin discoloration.  The claims folder should be made available and reviewed by the examiner(s).  The examiner(s) should comment on all pertinent facts in the claims folder, to include all the Veteran's competent reports of having breathing and skin problems since service, and private and VA post-service treatment records.

The examiner(s) must state whether it is at least as likely as not that the diagnosed respiratory condition, to specifically include (COPD) and any diagnosed skin conditions (to include LSC and dermatofibroma) are related to or had their onset in service.

The examiner(s) should also state whether the Veteran's skin symptoms are consistent with leishmaniasis, and, if so, whether it is at least as likely as not that leishmaniasis is related to or had its onset in service, including as a result of flea bites in service.

In offering these assessments, the examiner(s) must acknowledge and discuss the Veteran's competent report of having each of these symptoms since service.  A rationale must be provided for all conclusions.

2.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


